Citation Nr: 0914225	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder, currently evaluated 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1970 to April 1972 and from May 1974 to May 
1977.  Service in the Republic of Vietnam is indicated by the 
evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
PTSD and assigned a 30 percent disability rating.  The 
Veteran initiated an appeal of this decision and requested de 
novo review by a Decision Review Officer (DRO).  The DRO 
issued a statement of the case (SOC) in August 2007 that 
continued the assigned disability rating.  The Veteran's 
appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in October 2007.

In May 2008, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.


FINDING OF FACT

The Veteran's PTSD is manifested by difficulty sleeping, 
intrusive memories, depression, mild memory loss, flashbacks, 
isolation, hyperarousal, hypervigilance, suicidal ideation, 
obsessional rituals, difficulty adapting to stressful 
circumstances and difficulty establishing effective work and 
social relationships. 


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
Veteran's PTSD, currently evaluated at 30 percent, has not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability 
rating for his service-connected PTSD.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran was sent VCAA notice 
letters on November 19, 2003, October 28, 2004 and June 5, 
2006, in conjunction with his then pending, and later 
granted, claim of entitlement to service connection for PTSD.  
With respect to his claim of entitlement to an increased 
rating, the June 2006 notice letter informed the Veteran of 
what was required for a higher disability rating.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The June 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the above-mentioned October 2004 letter 
specifically requested of the Veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced June 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the June 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].   

The Board further notes that neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  The Veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a skilled attorney.  
He exercised the option of a personal hearing and was 
afforded one in May 2008 as detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the Veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the Veteran is appropriately rated under Diagnostic Code 
9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM-IV for rating purposes].

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to his service-connected 
PTSD, the Veteran's psychiatric symptomatology includes 
alcohol abuse and major depression. These disorders are not 
service connected.

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so. 
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). The medical 
evidence of record does not draw any distinction regarding 
the Veteran's mental health symptomatology.  The Board will 
therefore assume that all of the Veteran's psychiatric 
symptomatology is attributable to his service-connected PTSD.




Schedular criteria

The Veteran's service-connected PTSD is currently evaluated 
30 percent disabling.  The 30 percent disability rating was 
assigned by the RO in August 2006 based on evidence of 
anxiety, isolation, depression and chronic sleep impairment.  

For reasons explained in greater detail below, the Board 
concludes that a 50 percent or higher rating is not 
warranted.  

As has been discussed above, assignment of a 50 percent 
disability rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A review of the evidence of record reveals that the Veteran's 
affect has been described as "blunted" on multiple 
occasions.  The medical evidence does not, however, describe 
the Veteran as having a "flattened" affect.  In this 
connection, the Board notes that a flattened affect and a 
blunted affect are medical terms with separate and distinct 
meanings.  See Dorland's Illustrated Medical Dictionary, 30th 
Edition, page 36 (2003) [defining a flattened affect a "lack 
of signs expressing affect" and a blunted affect as "a 
severe reduction in the intensity of affect"].
While the Veteran has indicated that he possessed a flattened 
affect in his December 2006 notice of disagreement, this 
statement does not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board adds that it has no doubt that the Veteran's PTSD 
causes him to be depressed; however, depressed mood is one of 
the criteria for the currently assigned 30 percent rating.

The medical evidence of record does not describe the Veteran 
as having circumstantial, circumlocutory or stereotyped 
speech.  The Veteran's speech has been described as 
"logical, sequential, [and] pertinent" with normal cadence 
in multiple VA treatment records.  See, e.g., a January 11, 
2008 VA treatment report. 

There is also no evidence that describes the Veteran as 
suffering from panic attacks more than once a week.  Nor does 
he allege as much.  In fact, the June 2006 VA examination 
specifically stated that the Veteran does not suffer from 
panic attacks at all.  The evidence of record also does not 
indicate that the Veteran has difficulty understanding 
complex commands and he has not so alleged. 

During the May 2008 hearing, the Veteran indicated that he 
had been having problems with memory and his spouse testified 
that he has to be reminded of tasks.  See the May 2008 
hearing, page 15.  A December 2006 lay statement from the 
Veteran's daughter notes that the Veteran must be constantly 
reminded to take his medication.  The Board has no reason to 
doubt that the Veteran has memory problems.  However, mild 
memory loss is one of the criteria described for the 
30 percent disability rating which is currently assigned.  In 
this case, the medical evidence does not indicate that the 
Veteran has any long-term memory impairment, such as the 
retention of only highly learned material.  Indeed, in his 
December 2006 notice of disagreement the Veteran stated that 
he is "fine with learned tasks". Accordingly, the 
impairment of short and long-term memory has not been 
demonstrated.  

The medical records also do not describe the Veteran's 
judgment or abstract thinking as impaired.  Notably, the June 
2006 VA examiner stated that the Veteran "understands [the] 
outcome of [his] behavior" and that his judgment and 
thinking were not impaired.  The Veteran's insight and 
judgment have been described as "good" on multiple 
occasions.  See, e.g., an April 16, 2007 VA treatment record. 

During the May 2008 hearing, the Veteran's spouse testified 
that he experiences disturbances of mood.  Specifically, she 
indicated  that the Veteran can be easily irritated.  See the 
May 2008 hearing transcript, page 5.  A January 2008 VA 
psychiatry medication management treatment report documents 
that the Veteran has been suggested mood stabilizing 
medication.  The Veteran also had his hours reduced after a 
history of becoming irritable if he works overtime.  See the 
June 2006 VA examination report.  The Board accepts that this 
element of the schedular criteria has been met.

The Veteran has indicated that he tends to avoid social 
situations and prefers isolation.  See, e.g., the June 2006 
VA examination report.  He has been described as having 
moderate dysfunction with interpersonal relationships and 
poor social interaction.  In December 2004, the Veteran's 
former supervisor, S.C., indicated that the Veteran has been 
a "loner" who didn't like authority figures.  
S.C. specifically noted that "people on the crew that he 
worked with would make comments about how they would 'steer 
clear' of him."  Accordingly, the evidence of record 
indicates that the Veteran has difficulty establishing 
effective work and social relationships.  

In short, as described above, only two of the nine criteria 
necessary for a 50 percent rating have been met [difficulty 
establishing effective work and social relationships].  A 
review of the medical evidence indicates that the Veteran's 
psychiatric symptomatology centers on his irritability, 
memory loss, difficulty sleeping and depression.  As detailed 
in the law and regulations section above, these symptoms are 
more congruent with the Veteran's currently assigned 30 
percent disability rating.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his attorney have pointed to no such pathology.  

The Board additionally observes that GAF scores assigned to 
the Veteran range from 52-65.  As has been alluded to above, 
these scores are reflective of mild to moderate impairment 
due to PTSD, which is consistent with the Veteran's assigned 
30 percent disability rating.

Therefore, based on a review of all the evidence, the Board 
concludes that the criteria for the assignment of a 50 
percent rating have not been met or approximated.  See 
38 C.F.R. § 4.7 (2008). 

The Board has also considered the Veteran's entitlement to a 
70 percent disability rating.  The criteria require 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The record indicates that the Veteran has met only one of the 
nine criteria for a 70 percent rating.  The June 2006 VA 
examination along with the Veteran's own testimony indicates 
that he has possessed suicidal ideation.  

Concerning the remaining criteria for a 70 percent rating, 
the June 2006 VA examiner stated that the Veteran does not 
exhibit obsessive/ritualistic behavior.  
With respect to the impaired impulse control with periods of 
violence, the June 2006 VA examiner noted that in 1983 the 
Veteran was involved in a "street-fight" with a co-worker 
after provocation.  There are no other records describing the 
Veteran as engaging in assaultive behavior since that date, 
nor does he allege as much.  The June 2006 VA examiner noted 
that while the Veteran has outbursts of anger, his impaired 
impulse control does not result in episodes of violence.  

Although as has been discussed above the Veteran has had 
occasional problems at work due to his irritability, there is 
no evidence of significant difficulties adapting to stressful 
circumstances.  There is no evidence of record indicating the 
Veteran has illogical speech or near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Nor is there evidence of 
spatial disorientation or neglect of personal appearance and 
hygiene.  The record also reflects that while the Veteran has 
had relationship troubles, he has remained married for more 
than 25 years and has a good relationship with both of his 
daughters. 

For these reasons, the criteria for a 70 percent rating have 
not been met or approximated. 

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment to thought processes and communication, persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  Nor is there a persistent danger of the Veteran 
hurting himself or others, a disorientation to time or place, 
memory loss for names of close relatives, own occupation or 
own name, or inability to perform activities of daily living.  
The Veteran himself does not appear to endorse such 
pathology.

Fenderson considerations

The Veteran's 30 percent disability rating for PTSD has been 
assigned as of the date of service connection, October 15, 
2003.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
PTSD symptomatology warranting a disability rating other than 
the currently assigned 30 percent.  The June 2006 VA 
examination report along with the numerous VA outpatient 
treatment records and lay statements indicate the disability 
has remained relatively stable throughout the period.  There 
have been no medical findings and no other evidence which 
would allow for the assignment of an increased disability 
rating at any time during the period of time here under 
consideration.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
  However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's PTSD is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his PTSD; in fact, the Veteran has not 
been hospitalized at all for this disability. 

As was discussed above, the evidence of record indicates that 
the Veteran had certain difficulties in connection with his 
employment due to anger problems associated with PTSD.  While 
the Board has no reason to doubt that the Veteran's PTSD has 
impaired his employment, there is no indication that this 
disability has caused him to miss work or created any unusual 
employment impairment.  Indeed, occupational impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks is 
specifically contemplated in the criteria for the assigned 30 
percent disability rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

Of record is a statement from A.N., M.D., who indicated that 
the Veteran has major impairment in several areas due to his 
psychiatric disability. Dr. A.N. provided no basis for her 
finding that the Veteran's symptomatology creates a "major 
impairment in work and family relations".  The Veteran's 
PTSD symptoms and their industrial and social impact have 
been discussed by the Board above.  These symptoms are 
congruent with the 30 percent disability rating currently 
assigned under Diagnostic Code 9411.  The Board ascribes 
little weight of probative value to the conclusory statement 
of Dr. A.N.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for PTSD in excess of the 
currently assigned 
30 percent is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


